Per Curiam. Appellant James Edward Williams, by and riam. attorney, has filed a motion for rule on the clerk. His attorney, Robert N. Jeffrey, states in the motion that the record was tendered late due to a mistake on his part.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.